UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7891


JOHN DASTA,

                  Plaintiff - Appellant,

             v.

GARY RICHARDS; KATHY JONES; BOBBY SHEARIN; HARLEY G. LAPPIN;
ISAM ELAYAN; DR. MOUBAREK; LEONARDO F. GIRON; LORI SINES;
POISINAIRE; W.I. LEBLANC, JR.; BERNIE RICHARDS; JORGE
CASTENADA; JOHN ASHCROFT; TODD GENZER; JULIE HAYES; TOM
HEFFELFINGER; DR. R. ILVEDSON; ALICIA R. SOUVIGNIER; UNKNOWN
U.S. MARSHALS, Defendants, In Their Official and Individual
Capacities; HOWARD NELSON,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:08-
cv-00387-AMD)


Submitted:    January 14, 2010              Decided:   January 22, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Dasta, Appellant Pro Se.    Ariana Wright Arnold, Assistant
United States Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             John Dasta appeals the district court’s order denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Dasta v. Richards, No. 1:08-cv-00387-AMD (D. Md. filed

Sept. 8, 2009, entered Sept. 9, 2009).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                       2